Citation Nr: 1208159	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  05-22 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for diabetes as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate  Counsel


INTRODUCTION

The Veteran had confirmed active service from October 1969 to May 1972, with service in Korea. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

A hearing was scheduled to be held before the undersigned Veterans Law Judge at the RO in June 2010.  The transcript of the hearing is associated with the claims file and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).

The Veteran contends that he was exposed to herbicides while stationed at off the Osan Air Base in Korea and that he had traveled at or near the Korean demilitarized zone (DMZ). 

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that a veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6) (2011). 

The term " herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam area.  The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within one year, after the last date on which a veteran was exposed to an herbicide agent during active service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii). 

During the pendency of this appeal, on January 25, 2011 the VA amended its regulations to provide presumptive herbicide exposure for any veteran who served between April 1, 1968 and August 31, 1971 in a unit determined by VA and the Department of Defense (DOD) to have operated in an area in or near the Korean DMZ in which herbicide were applied.  See 76 Fed. Reg. 4,245-4,250 (Jan. 25, 2011).  If it is determined that a veteran who served in Korea during this time period belonged to one of the units identified by DOD, then it is presumed that he or she was exposed to herbicide containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply. 

In this matter, the Veteran's in-service personnel records show that he served in Korea from April 1970 to April 1971 with the 802nd Engineering Battalion and the 44th Engineering Battalion. 

At the June 2010 Board hearing, the Veteran testified that he was stationed along the DMZ and was in an area where Agent Orange was sprayed evidenced by foliage "burnt real brown... burnt to a crisp."  He stated he was also stationed off of Osan Air Base where he described the foliage was brown. 

However, no attempt has been made to verify the Veteran's reports of service near the DMZ. 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected even though there is no record of such disease during service to include chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, and acute and subacute peripheral neuropathy.  38 C.F.R. § 3.309(e) (2011). 

Notwithstanding the foregoing presumption provisions, which arose out of the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom.  Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997). 

Thus, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, it must be shown that a veteran served in the Republic of Vietnam during the Vietnam era or served in a unit determined by VA and DOD to have operated in an area in or near the Korean DMZ in which herbicide were applied between April 1, 1968 and August 31, 1971.  38 C.F.R. § 3.307(a)(6) (effective February 24, 2011).  Second, a veteran must have been diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e) or a nexus between the currently diagnosed disability and service must otherwise be established.  See Brock, 10 Vet. App. at 162. 

Therefore, on remand, VA should ask U. S. Army & Joint Services Records Research Center (JSRRC) to verify whether the Veteran's unit is among those identified as having served in Korea in or around the DMZ during the applicable time period. 




Accordingly, the case is REMANDED for the following action:

1. Contact the JSRRC to verify whether the Veteran's unit operated in an area in or near the Korean DMZ in which herbicide were applied from April 1970 to April 1971.  The Veteran's personnel records indicate that he was assigned to the 802nd Engineering Battalion and the 44th Engineering Battalion and he testified before the Board he was stationed off Osan Air Force Base in Korea.  All efforts to obtain these records, and the responses received, must be documented in the claims file, and must continue until it is reasonably certain that the records do not exist or that further efforts to obtain such verification would be futile. 

2. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not already of record.  Inform the Veteran and his representative of the recent regulation changes with regard to exposure to herbicides and veterans serving near the DMZ in Korea. 

3. After completing the requested actions, and any additional notification and development deemed warranted, readjudicate the Veteran's claims remaining on appeal, in light of all pertinent evidence and legal authority.  In adjudicating the claims, all applicable theories of entitlement to service connection should be considered.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


